Mr. Justice Handy
delivered the opinion of the court.
*481This action was brought upon a writing obligatory in the court below, under the statute of 1842, authorizing' the citizens of this State to prosecute or defend their suits without the aid of an attorney.
The counsel for the plaintiff in error has submitted for our consideration the following points, to wit: —■
1. The plaintiff must be a citizen of the State.
2. He must be a bond fide owner of the cause of action.
3. The cause of action must be a bill single, promissory note, bill of exchange, &c.
4. The cause of action must be filed with the clerk of the circuit court of the county where the principal defendant resides.
We may remark in general terms, that we find no error in this record. The instrument upon which the suit was founded is a writing obligatory, for the payment of a sum certain. In the absence of a showing to the contrary, we must presume that the court did its duty in the manner required by the statute, which declares that the court shall see that impartial justice is done between the parties, “ and that the verdict of the jury, and the judgment of the court, shall be according to the strict justice of the case.” Hutch. Code, 854, 855.
The record shows that the court had jurisdiction both of the cause of action and of the parties; and the law presumes that every fact necessary to enable the court to render judgment,, according to “ strict justice,” appeared on the trial.